Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, “the material strip” (last line) lacks antecedent basis.  Should “sample” (line 4) read- - sample strip- - , or should “strip” (last line) read - - sample - -, or something else?
	As to claim 4, how is razor cam 66 a “cam”?  The disclosure does not provide for the cam transforming rotational movement to linear movement, so element66 must be doing something other than serving as a common term cam.  Is Applicant redefining the meaning of the common term “cam”?  What might such be?  

Claims 1,4,6,7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girdler et al 2013/0067986.
Girdler et al 2013/0067986 teaches an apparatus, including: 



    PNG
    media_image1.png
    350
    524
    media_image1.png
    Greyscale


The apparatus has a table 2; pad 1 that mimics skin (Para 16); carriage 16 that moves from right to left; clamp (line 6, Para 11) to secure that moves with the carriage 16; razor (Para 2) attached to the clamp; where the blade contacts the pad 1 when the clamp is in the blade engaged positon; and when the carriage is moved from the start positon to an end position (lines 8-14, Para 13), the rason blade scrapes the surface.
The apparatus of Figure 1 dos not illustrate a base upon which the table is supported, and which carriage is movable coupled with.
As to claim 1, it would have been obvious to place the illustrated elements on a base, because one of ordinary skill would wish to operate the apparatus at a height so that all of the elements are readily accessible to an individual.  In addition, it would have been obvious to secure the motor and table to such base to provide for a secure test assembly whose component will not be separated, and lost. 
As to claim 4, note that the arm 7 allows for rotation of razor 4 (Para 28), and thus is much a “cam” as claim, and that the razor is indirectly so coupled.

.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ortins et al 2014/0352154 teaches a shaving simulator that serves to “test multiple razors” (Para30), whose razors 14,44 have both linear and angular adjustments against a relative moving test surface 150 to simulate shaving.  Such includes:

    PNG
    media_image2.png
    466
    533
    media_image2.png
    Greyscale


However, “when” the carriage is moved from the start (i.e., horizontal) to end (shown in Figure 3) position with the blade retention assembly, the blades do not shave.  (The blade shave only afterwards.  Also, the “tracking agent and/or lubricant” is on the entire surface of the plastic drum 150, and thus does not provide a strip.


    PNG
    media_image3.png
    426
    606
    media_image3.png
    Greyscale


However, the blade retention assembly 27,28 is not “movable together with the carriage” (lines 9,10, Claim 1), and the fiber 14 is not a “strip” (last line, Claim 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861